tcmemo_2013_162 united_states tax_court bessie m buchanan petitioner v commissioner of internal revenue respondent docket no filed date bessie m buchanan pro_se karen o myrick for respondent memorandum findings_of_fact and opinion paris judge on date petitioner filed a petition with the court for review of a final_determination dated date denying her request for relief from joint_and_several_liability for tax_year after unless otherwise indicated all section references are to the internal continued concessions by the parties the only issue properly before the court is whether petitioner is entitled to relief under sec_6015 c or f from joint_and_several_liability for an understatement_of_tax for the tax_year findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in missouri when she petitioned the court petitioner married wayne buchanan in petitioner and mr buchanan started living apart in but remained legally married and were not legally_separated during the tax_year at issue petitioner and mr buchanan had at least one daughter together mr buchanan suffered a stroke and was moved into a nursing home sometime before the tax_year the stroke left him immobile and with limited speaking ability petitioner visited mr buchanan and would sometimes purchase continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent conceded that a third-party income statement had been improperly matched to mr buchanan and he did not earn dollar_figure during the tax_year petitioner conceded that dollar_figure of interest_income solely attributable to her was not reported on their federal_income_tax return small gifts for him during the visits petitioner would turn mr buchanan to help prevent bedsores because he could not move himself petitioner did not pay for any of mr buchanan’s support mr buchanan received social_security income which was assigned directly to the nursing home for his care and maintenance any social_security income remaining after payment to the nursing home was directed into a savings account on mr buchanan’s behalf the account was not shared with petitioner petitioner was unaware of the amount of social_security income mr buchanan was receiving petitioner was however aware that she did not support mr buchanan and that his benefits paid the nursing home expenses petitioner elected head_of_household filing_status on her federal_income_tax returns for several years before for she asked her tax_return_preparer whether she could claim mr buchanan as a dependent the preparer answered affirmatively the preparer used married_filing_jointly filing_status on petitioner’s federal_income_tax return instead of having her claim mr buchanan as a mr buchanan granted power_of_attorney to their daughter who coordinated his care and payment of his nursing home and medical_expenses petitioner’s description of a dependent indicates that she intended mr buchanan to be treated as a dependent as defined by sec_152 such that she would be entitled to deductions for personal exemptions described in sec_151 dependent petitioner also claimed several exemptions for other people on her tax_return after the tax_return_preparer completed the return petitioner took it to mr buchanan at the nursing home petitioner explained to mr buchanan that she was going to claim him as a dependent and asked him to sign the return he struggled with the signature because of his physical limitations but he signed the return petitioner followed a similar process for the tax_year petitioner used married_filing_jointly status and claimed two exemptions one for herself and one for mr buchanan petitioner again took the finished return to mr buchanan for him to sign petitioner and respondent have stipulated that petitioner did not intend to elect married_filing_jointly status for her federal tax_return instead she intended to use the married filing separate status and claim mr buchanan as a dependent petitioner felt that remaining married to mr buchanan physically helping him and purchasing small gifts for him should allow her to claim him as a mr buchanan died in or after petitioner filed her request for innocent spouse relief and her petition with the court petitioner could not legally use the married filing separate status and claim mr buchanan as a dependent because he was her spouse see sec_152 accordingly the stipulation was wholly based on a mistake of law dependent her return however did not reflect her intent to file separately claiming mr buchanan as a dependent but rather an intent to file jointly on date respondent sent petitioner a notice proposing an increase in tax for the tax_year later on date respondent mailed petitioner a notice_of_deficiency for the tax_year the deficiency_notice determined a deficiency in tax based on mr buchanan’s social_security income petitioner did not file a petition with the court challenging the notice_of_deficiency but responded to the notice by submitting a form_8857 request for innocent spouse relief on date seeking relief from joint_and_several_liability under sec_6015 on date respondent made a preliminary determination that relief would be denied under sec_6015 c and f for the tax_year on date petitioner submitted a form statement of disagreement and sought appeals review of the determination respondent issued a final_determination letter on date denying petitioner’s appeal under sec_6015 c and f petitioner filed a petition with the court on date seeking review of respondent’s final_determination respondent had also proposed an increase in tax for petitioner for the tax_year that resulted from unreported income but petitioner did not file a petition for that year opinion petitioner did not petition this court to redetermine the deficiency for the tax_year rather petitioner asks the court to review the final_determination denying her relief from joint_and_several_liability for thus the only issue properly before the court is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 under sec_6013 a husband and wife filing a joint_return are jointly and severally liable for all tax for the taxable_year including interest petitioner claims that she is entitled to relief under sec_6015 from the tax_liability reflected on the notice_of_deficiency dated date for tax_year except as otherwise provided in sec_6015 the spouse requesting relief generally bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir sec_6015 relieves a spouse of joint_and_several_liability in three situations if the spouse did not know or have reason to know of a tax understatement when the return was signed and satisfies other conditions if a divorced or separated spouse seeks to limit individual liability to the portion of the deficiency attributable to him or her and in the case of a deficiency or of any unpaid tax if it is inequitable to hold the spouse liable for the tax and if relief is unavailable to the taxpayer under the other two provisions see sec_6015 c f i relief under sec_6015 under sec_6015 a taxpayer seeking relief from joint_and_several_liability must meet five conditions a joint_return must have been filed for the taxable_year there is an understatement_of_tax attributable to an erroneous item of the taxpayer’s spouse the taxpayer establishes that in signing the return he or she either did not know or have reason to know of the understatement it is inequitable to hold the taxpayer liable for the deficiency attributable to the understatement and the taxpayer timely elects the benefits of sec_6015 a taxpayer must satisfy all five requirements to qualify for relief see alt v commissioner t c pincite respondent concedes that petitioner meets the election and attribution requirements for mr buchanan’s social_security income therefore for petitioner to qualify for sec_6015 relief she must prove that she filed a joint_return she did not know or have reason to know that there was an understatement_of_tax and it would be inequitable to hold her liable for the tax respondent and petitioner have stipulated that petitioner did not intend to file a joint_return for the tax_year respondent points to the stipulation to show that petitioner did not file a joint_return for the tax_year and therefore is not eligible for relief under sec_6015 respondent took the position that petitioner’s federal tax_return should not be treated as a joint_return for purposes of sec_6015 relief even though she appeared to elect joint status respondent relies on caselaw to contend that the question of whether a return is a joint_return is primarily one of intent and the question of the spouses’ intent is one of fact see eg 419_f2d_1057 6th cir 56_tc_1 24_tc_256 petitioner and respondent have stipulated that petitioner did not intend to file a joint_return respondent contends that this stipulation precludes petitioner from obtaining sec_6015 relief however respondent’s interpretation of the caselaw is misguided the question of intent arises only when a joint_return is filed without the signatures of both parties put plainly the question of intent is used to distinguish between a spouse who did not sign a return but still wished to be bound by the return and a spouse who did not sign the return specifically because that person did not want to be bound by the document the caselaw may not be used to allow a taxpayer to invalidate an otherwise properly signed joint_return petitioner’s signature is not missing from the return in fact petitioner obtained the return from her preparer signed it herself and procured a signature from mr buchanan she did not present any evidence suggesting that she did not want to be bound by the federal tax_return she signed instead petitioner offers only a stipulation--made well after the return was filed--based on a mistake see supra note the stipulation of intent does not change the status of the return because both spouses signed the return and it would impermissibly stretch caselaw to allow petitioner to avoid the consequences of executing her tax_return accordingly petitioner filed a joint_return and meets the first requirement of sec_6015 for the tax_year petitioner does not satisfy the remaining requirements of sec_6015 because she had reason to know of the understatement see sec_6015 a spouse has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 887_f2d_959 9th cir see also sec_1_6015-2 income_tax regs factors to this action would be unnecessary if petitioner intended to file separately from mr buchanan the form_1040 u s individual_income_tax_return signed by both petitioner and mr buchanan specifically and in bold says that a spouse’s signature is required for a joint_return the instructions are limited to joint returns and do not apply to other filing statuses consider in analyzing whether a spouse had reason to know of the understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couples’ finances price v commissioner f 2d pincite petitioner has a high school education and previously prepared her own federal tax returns she filed using the head_of_household status for several years and often claimed exemptions for people she supported petitioner was aware that mr buchanan was living in a nursing home and that the nursing home cost money she was aware that she did not pay for his support and that mr buchanan’s social_security_benefits covered the entire cost of his nursing home care petitioner may not have known the exact amount but she was aware that mr buchanan was receiving income a reasonably prudent taxpayer in her position should be expected to know that the return contained the understatement because she was aware of the item_of_income that gave rise to the deficiency in addition petitioner had reason to know that mr buchanan did not otherwise file any other return reporting his social_security income petitioner has not met her burden of proving that she did not know or have reason to know of the understatement thus petitioner does not qualify for relief under sec_6015 for the tax_year ii relief under sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a taxpayer can make a valid election only if the taxpayer is no longer married to is not part of the same household of or is legally_separated from his or her spouse the taxpayer makes a timely election and the secretary does not demonstrate that the taxpayer had actual knowledge at the time the taxpayer signed the return of an item giving rise to a deficiency sec_6015 b and c petitioner is not eligible to make the election because she and mr buchanan were still married were each considered part of the same household and were not legally_separated at the time of election sec_6015 and ii petitioner and mr buchanan were physically separated but remained legally married at the time she filed her sec_6015 election using form_8857 on date under sec_1_6015-3 income_tax regs spouses living in separate dwellings are considered to be of the same household if they are not estranged petitioner lived in a separate dwelling from mr buchanan but they were not estranged cf robinson v commissioner tcmemo_1994_557 petitioner showed compassion toward mr buchanan by visiting him in the nursing home and performing small favors for him as a result they were part of the same household accordingly petitioner does not meet the first requirement to make a valid sec_6015 election and cannot receive relief under subsection c see sec_6015 iii relief under sec_6015 if relief is not available under sec_6015 or c sec_6015 provides that the commissioner may grant equitable relief from joint_and_several_liability if he finds that taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency in cases brought under sec_6015 the court applies a de novo standard of review as well as a de novo scope of review see 132_tc_203 petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a in addition the court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 sec_6015 pursuant to sec_6105 the commissioner has issued revenue procedures the commissioner uses in determining whether a taxpayer is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_477 revproc_2003_61 supra lists factors the commissioner considers in determining whether to grant sec_6015 relief the court may consider these guidelines but is not bound by them revproc_2003_61 supra provides a three-step analysis to follow in evaluating a request for relief the first step includes seven threshold conditions that must be met to request equitable relief under sec_6015 respondent concedes five of the seven conditions but maintains that petitioner did not file a joint_return and that the income_tax_liability for which she seeks relief is attributable to her as discussed above petitioner filed a joint_return further the only item_of_income in dispute is mr buchanan’s social_security on date the commissioner released notice_2012_8 2012_4_irb_309 concerning a proposed revenue_procedure that if finalized would revise the factors to be examined in determining a requesting spouse’s claim for equitable relief respondent conceded five of the seven conditions required in notice_2012_8 supra which for purposes of this case are substantially the same as the conditions in revproc_2003_61 2003_2_cb_296 income respondent concedes that the social_security income is entirely attributable to mr buchanan thus petitioner meets the seven threshold conditions for equitable relief under revproc_2003_61 supra and notice_2012_ 2012_4_irb_309 the second step of revproc_2003_61 sec_4 c b pincite provides three conditions that if met will ordinarily qualify a requesting spouse for relief under sec_6015 with respect to an underpayment of a properly reported liability this step is inapplicable to petitioner because she did not properly report the liability she did not include mr buchanan’s social_security income on her tax_return and is not eligible for sec_6015 relief under revproc_2003_61 sec_4 when the requesting spouse satisfies the seven threshold conditions but does not qualify for relief under revproc_2003_61 sec_4 he or she may still be eligible for equitable relief under sec_6015 revproc_2003_61 sec_4 c b pincite a requesting spouse is eligible for relief if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for the underpayment revproc_2003_61 sec_4 a contains a nonexclusive list of factors that the commissioner considers when determining petitioner conceded that all of the interest_income was attributable to her whether to grant equitable relief these factors are marital status economic hardship in the case of a deficiency knowledge or reason to know of the item giving rise to the deficiency the nonrequesting spouse’s legal_obligation significant benefit compliance with tax laws spousal abuse and mental and physical health of the nonrequesting spouse this test cannot be applied mechanically no single factor is determinative and all factors are considered and weighed appropriately haigh v commissioner tcmemo_2009_140 only two of the eight factors petitioner’s marital status and her compliance with tax laws support granting relief however after considering all the facts and circumstances the court finds that petitioner significantly benefited from filing a joint_return when determining whether a requesting spouse significantly benefited directly or indirectly from the understatement the fact that the requesting spouse received a benefit on the return from the understatement may be taken into account sec_1_6015-2 income_tax regs petitioner benefited from filing a joint_return with mr buchanan petitioner decreased her taxable_income through the standard_deduction for the married_filing_jointly filing_status and an additional personal_exemption for mr buchanan in addition petitioner decreased her tax rate to the lower rate imposed on the married_filing_jointly filing_status therefore even though petitioner did not receive mr buchanan’s unreported social_security income which was assigned directly to his nursing home and personal account she indirectly benefited from filing a joint_return with him accordingly the court finds that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the tax_year to reflect the foregoing decision will be entered for respondent
